Citation Nr: 0913299	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Little Rock, 
Arkansas


THE ISSUE

The propriety of the finding that the Veteran was a fugitive 
felon resulting in the discontinuance of nonservice connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to January 
1979 and October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.  The record reflects that the appeal 
has been transferred to the regional office (RO) in North 
Little Rock, Arkansas.  

In April 2007, the Veteran presented testimony at a personal 
hearing conducted at the Little Rock RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the Veteran's claims folder.

In September 2007, the matter was remanded for further 
development.  In October 2007, VA requested the information 
outlined in the remand, and in November and December 2007, VA 
received the requested information.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2007 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with). 

In a February 2007 statement and again at the hearing, the 
Veteran's representative indicated the Veteran desired to 
seek a waiver of overpayment amounts he was determined to 
owe.  However, this matter has not been addressed by the RO 
in the first instance.  The Board refers this matter to the 
RO for any necessary development.  


FINDINGS OF FACT

1.  On June 12, 2001, a warrant was issued for the Veteran's 
arrest.
2.  Effective April 1, 2002, the Veteran's nonservice-
connected pension benefits were terminated.

3.  The evidence of record indicates that the Veteran was 
under supervision for the commission of a felony and quit 
reporting to his parole officer.


CONCLUSION OF LAW

The Veteran has been shown to be a fugitive felon under the 
provisions of applicable law, and the termination of his 
nonservice-connected disability pension was proper.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the present case, in December 2004, the Veteran was 
informed of the basis for the termination of his pension 
benefits, as well as what steps he needed to take to have 
such benefits re-instated.  By way of an October 2005 letter, 
VA acknowledged the Veteran's letter that he never received 
the earlier correspondence detailing why his pension benefits 
were terminated, and enclosed a copy of the December 2004 
letter.  Moreover, during his hearing and in his 
correspondence, the Veteran has demonstrated an awareness of 
the reasons for the termination and what he needed to do to 
reinstate his pension benefits.  Further, the Veteran 
testified at his hearing why he felt his nonservice connected 
pension benefits were improperly terminated.  Therefore, any 
notification deficiency is harmless error as the Veteran has 
shown actual knowledge of the reasons for the termination of 
his pension benefits and what he needed to do to get them 
reinstated.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Based on the foregoing, the Board finds that VA has met all 
obligations under the VCAA in the present case.  The Veteran 
has not identified evidence not of record that could support 
his claim.




LAW AND ANALYSIS

The Veteran was granted entitlement to nonservice-connected 
disability pension benefits in a June 2002 rating decision.  
That award was effective March 26, 2002, with payment start 
date of April 1, 2002.  

A March 2004 letter noted that VA had been advised by law 
enforcement authorities that the Veteran had been identified 
as a fugitive felon.  Specifically, a November 2004 document 
noted that on June 12, 2001, a warrant was issued for the 
Veteran's arrest in Jefferson City, Missouri.  The offense 
was obstructing justice.  

In March 2004, a letter was sent to the Veteran proposing 
that his pension benefits be terminated effective December 
27, 2001, based on his status as a fugitive felon.  He was 
instructed to contact the warrant agency in question to 
determine what he needed to accomplish in order to clear the 
warrant.  He was further instructed to provide VA with 
verification that such warrant had been cleared.

In December 2004, a letter was sent to the Veteran clarifying 
that his benefits would be stopped effective April 1, 2002, 
the date he started to receive benefits.  In December 2004, 
the RO issued a rating action, which terminated his 
nonservice-connected pension benefits effective April 1, 
2002.  A December 2004 report of contact reflected that the 
aforementioned letters advising the Veteran of such were sent 
to the wrong address.  However, the Veteran was provided with 
the warrant information during the conversation and he 
indicated that he would obtain verification that the warrant 
had been cleared.  Additionally, in October 2005, the Veteran 
was again provided with a letter that explained why his 
benefits were terminated and noted that the Veteran had also 
been informed of this in the aforementioned report of 
contact.  It was noted that the Veteran had not submitted any 
verification that the warrant was cleared.  The Veteran 
disagreed with the determination to cancel his pension 
benefits in a September 2005 notice of disagreement (NOD).

Following the NOD, a January 2006 letter from Greene County, 
Missouri was associated with the claims file reflecting that 
a records check made on January 11, 2006 revealed that he had 
no active wants or warrants to date.  A February 2006 letter 
from the Missouri Department of Corrections addressed to the 
Veteran stated that the warrant issued on June 12, 2001 was 
cancelled due to an error in their system, and should not 
have been issued.  Further, the Veteran was discharged from 
supervision by the Missouri Board of Probation and Parole 
effective January 30, 2002.  The Veteran had no wants or 
warrants as of the date of the letter.  Attached was a 
document indicating that the warrant in question was 
cancelled January 25, 2006.  

However, in response to letters from VA requesting additional 
information about the status of the warrant, the Missouri 
Department of Corrections informed VA in letters received in 
November and December 2007 that the warrant issued on 
June 12, 2001, was issued because the Veteran had quit 
reporting to his parole officer.  The original charge he was 
under supervision for was a felony.  The Veteran was arrested 
on that warrant on December 27, 2005.  The warrant was 
cleared on December 30, 2005 and cancelled on January 25, 
2006 when the Missouri Board of Probation and Parole granted 
the Veteran a discharge from parole supervision.  It was 
specifically noted that the warrant was not issued in error.  

The question at issue is whether the RO's termination of 
pension benefits was appropriate.  In this regard, the Board 
notes that a Veteran eligible for pension benefits may not be 
paid such benefit for any period during which he is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002); 38 
C.F.R. § 3.666(e)(1).

The implementing regulation, 38 C.F.R. § 3.666(e)(2), 
provides that, the term fugitive felon means a person who is 
a fugitive by reason of: (i) Fleeing to avoid prosecution, or 
custody or confinement after conviction for an offense, or an 
attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees; or (ii) 
Violating a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.

The term felony includes a high misdemeanor under the laws of 
a State which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  38 C.F.R. § 
3.666(e)(3).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

(In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture.  See VAOPGCPREC 7-2002.  It was 
noted that Public Law No. 104-193 'was designed to cut off 
the means of support that allows fugitive felons to continue 
to flee.'  Id.)

The provisions of 38 C.F.R. § 3.666(e)(2)(ii) apply in this 
matter.  The evidence is in conflict regarding whether the 
Veteran violated the conditions of his parole that was 
imposed for the commission of a felony.  As noted above, 
although a February 2006 letter from Missouri Department of 
Corrections indicated that the warrant in question was issued 
in error, a December 2007 letter from the same department 
noted that the warrant was not issued in error.  The Board 
affords more probative weight to the November and December 
2007 letters as they were specifically solicited by VA to 
clarify the status of the warrant.  Moreover, both letters 
were addressed to VA, while the February 2006 letter was 
addressed to the Veteran and then submitted to VA.  
Therefore, the Board will rely on the November and December 
2007 letters when making its determination.  

Consequently, as the November and December 2007 letters 
indicated that the June 12, 2001, warrant was issued after 
the Veteran quit reporting to his parole officer, and the 
Veteran was under parole supervision for a felony, the 
Veteran was shown to have violated a condition of his parole.  
Accordingly, he is found to be a fugitive felon and hence the 
termination of nonservice-connected pension benefits due to 
fugitive felon status was proper.


ORDER

The finding that the Veteran was a fugitive felon resulting 
in the discontinuance of nonservice connected pension 
benefits was proper.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


